Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 2/17/2022. 
Claims 1, 2, 4-6, 9-11, 13-15, 18-19 are allowed. 
Claims 3, 7, 8, 12, 16 and 17 are cancelled. 

Allowable Subject Matter
Claims 1, 2, 4-6, 9-11, 13-15, 18-19 are allowed.   
			
Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eidam et al US Patent 10,482,462 discloses gamification in user authentication operation for improved security and enable enhanced display and interface features. 
Allen et al US Patent 8,756,672 discloses multiple, multi layered graphical password for group of attributes of the multilayered graphical password. 
Saunders et al US Patent 9,286,765 discloses secure gaming system with shape of symbol in display area and gamification of authentication process. 

Moumeh et al US Publication 2015/0017611 discloses secure graphic display with display device to manage user account with graphical passwords.
O’Conner et al US Publication 2014/0096196 discloses game based environment within device used as an authentication platform to prevent access by unauthorized users. 

Yoo et al US Publication 2014/0189856 discloses password input using a game with password image display unit to display with one group password image in region of display device and character image that move based on piece of motion. 

Kim et al US Publication 2011/0053685 discloses device and method for inputting a password using a game with display unit, password image and character image movement based on user input. 

       		REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds amended claims dated 2/17/2022 are persuasive for reason of allowance.  
The prior art of record does not explicitly disclose, in light of other features recited in independent claims 1 and 9 as follows :
Claims ‘ .. presenting a menu of a plurality of game boards to a user on a touch screen device; 

displaying the one said game board and at least one icon relative to said game board on said touch screen device;
selecting on said touch screen device, by the user, said at least one icon as a second passcode component;
placing on said touch screen device, by the user, said at least one icon selected at a predetermined location on said game board as a third passcode component, wherein said predetermined location is visually identifiable on said touch screen device;
generating an entered passcode from each of said first, second and third passcode components;
determining whether said entered passcode is authenticated based on a comparison with a previously set rule; and
changing said game board after said determining step is performed.’ with additional detailed steps in claim(s) as described in independent claim(s) on 2/17/2022. 

However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).
None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim(s) under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Dependent claims depend on allowed independent claims, therefore they are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431